      Case 2:19-cv-01400-EEF-MBN Document 147 Filed 05/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TREVOR RUIZ                                                                   CIVIL ACTION

VERSUS                                                                        NO. 19-1400

TURN SERVICES, LLC                                                            SECTION “L” (4)


                                      ORDER & REASONS

       The Plaintiff, an employee of defendant Turn Services, was injured while in the course

and scope of his employment as a seaman or member of the crew of the M/V Affirmed. His

medical expenses were paid by Medicaid. His employer, Turn Services, filed a motion for partial

summary judgment dismissing the Plaintiff’s claim for “cure.” R. Doc. 131. The employer’s

responsibility to pay maintenance is not in dispute, the only issue is cure. The question presented

is whether payment by Medicaid satisfied his employer’s responsibility to pay “cure.”

       This matter came on for hearing before the Court on February 17, 2021. After reviewing

the briefs and hearing oral argument the Court concluded that payment by Medicaid satisfied the

employer’s obligation to pay cure with the exception of any out of pocket expenditures. The

Court noted that, historically, the availability of cost-free cure at the United States Public Health

Services marine hospitals satisfied the shipowner’s cure obligation. Today, Turn Service’s cure

obligation is satisfied by Medicaid since it is the functional equivalent of the previously available

free treatment at the Public Health Services hospitals. See FORCE & NORRIS, 2 THE LAW OF

SEAMEN, § 26:25 (5th ed. 2016); see also Moran Towing & Transp. Co. v. Lombas, 58 F.3d 24,

25 (2d Cir. 1995); In re Gulf Pride Marine Services, No. 96-1104, 1997 WL 118394, at *13

(E.D. La. Mar. 14, 1997).
      Case 2:19-cv-01400-EEF-MBN Document 147 Filed 05/27/21 Page 2 of 2




       Plaintiff now moves for a Judgment under Rule 54(b) of the Federal Rules of Civil

Procedure, to which Defendants consent. R. Doc. 145. Since this Order and Reasons resolves one

of the claims in this matter but leaves other claims, the Court will enter a partial Judgment under

Rule 54(b). Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Final Judgment Pursuant

to FRCP 54(b) be GRANTED. The Court will issue a separate Judgment following this Order and

Reasons.



       New Orleans, Louisiana, this 27th day of May 2020.



                                                          ________________________________
                                                           UNITED STATES DISTRICT JUDGE
